DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.
 

Applicant’s amendment and response filed on 03/24/2022 have been received and entered into the case record.
Claims 1-4, 8, 10, 15, 17, 20, 25-30, 32, 33, and 56-58 are pending in the application.
Claims 1 is amended.
Claim 58 is new.
Claims 1-4, 8, 10, 15, 17, 20, 25-30, 32, 33, and 56-58 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, 10, 15, 17, 20, 25-30, 32, 33, and 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
Claim 1 recites a new limitations involving “recombinant peptides dissolve in the cell suspension.” This limitation was not previously provided for by the specification as there is no mention of the invention involving soluble peptides. While Applicant has stated that Gletrex is a recombinant protein that is soluble, the scope includes a broader scope of peptides not provided for in the specification as it includes solid powder forms of ECM components while the application only provides for Geltrex which is a solution mixed into the cell suspension.
“In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”
 Written Description
Claim 1 recites “one or more recombinant peptides.” 
The instant specification only discloses one species (i.e. CELLNEST™) of the recombinant peptide genus.
The current application generically claims any peptide, however the specification does not contain an adequate description for the entire scope of this limitation and thus the claims. The claims are not limited to a particular species just generically any recombinant peptide. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568,43 USPQ2d at 1406. 
Every species in a genus need not be described in order that a genus meets the written description requirement. See Utter, 845 F.2d at 998- 99,6 USPQ2d at 1714 ("A specification may, within the meaning of §112, first paragraph, contain a written description of a broadly claimed invention without describing all species that claim encompasses.") In claims to a species from a genus, however, a generic statement without more, is not an adequate written description of the genus because it does not distinguish the claimed species of the genus from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, does not suffice to define the genus because it is only an indication of what the genus does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605- 06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such species of the genus may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369,372- 73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally thought to exist, in the absence of knowledge as to what that material consists of, is not a description of that entire material.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 15 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (World J Gastroenterol 2004; 10(5): 699-702) in view of  Sauer et al. (2014. Curr Pathobiol Rep 2:11–20) 
Regarding claims  1, 10 and 4, Wang teaches culturing hepatocytes in a collagen solution of collagen which is dissolved into DMEM which is then gelled (i.e. matrix proteins in a cell suspension) which is then plated in a flask (i.e. container) (p.700, 2nd paragraph). As the specification discloses that ultra-low attachment plates are flasks, Wang inherently teaches the limitations of claim 4.
However, Wang does not teach that the hepatocytes are derived from PSCs nor that those PSCs are iPSCs.
Sauer et al. teaches that hepatocytes can be derived from iPSCs via cell culture and that they are of value in disease modeling, drug discovery and regenerative medicine (Abstract).
It would have been obvious to one of ordinary skill in the art to utilize iPSCs as taught by Sauer et al. to derive the hepatocyte cells taught by Wang with a reasonable expectation of success. An artisan would be motivated to utilize iPSCs to derive hepatocytes as they do not run into ethical concerns, can be generated from individual patients to personalize cellular models of genetic diseases and additionally, autologous cells differentiated from iPSCs from patients with monogenic disorders can be used for regeneration, circumventing immune suppression (Sauer, p. 12).
Regarding claims 2 and 3, Wang teaches that the hepatocytes are obtained and are mixed in a cell suspension supplemented with collagen before being plated again (p.700, 5th paragraph).
Regarding claim 15, Wang teaches that the suspension comprises type I rat tail collagen (p. 699, 2nd column). 	
Regarding claim 58, as each and every limitation of claim 1 has been taught by the combination of Wang, and Sauer it would be obvious  that the resulting microtissue product of the method would have a diameter of 100 micrometers to 800 micrometers as the same method steps yield the same results.
Therefore the invention would have been obvious to one of ordinary skill in the art.

Claim 17, 20, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (supra) in view of  Sauer (supra) as applied to claims 1-4, 8, 10, 15 and 58 above, and in further view of Yang et al. (2004. Biodrugs 18 (2): 103-119; previously cited on PTO-892 filed 04/29/2021)
As discussed in the above 103 rejection, Wang and Sauer make obvious a method of producing microtissue via culturing iPSC derived hepatocytes in a cell suspension comprising collagen solution wherein the collagen is dissolved into the suspension to form a gel.
	However, regarding claims 17, 20, and 56, these references do not teach that the extracellular matrix protein is recombinant type I collagen.
	Yang et al. teaches that recombinant type I collagen has many beneficial applications in tissue engineering such as bone graft substitutes and can be made into soluble or insoluble forms based upon the sources such as bovine, equine or porcine skin or rat tail for soluble recombinant collagen (Abstract, p.108).
	It would have been obvious to one of ordinary skill in the art to utilize a recombinant collagen type I protein as taught by Yang et al. in a cell culture wherein the cells are cultured in the presence of an ECM protein in a cell suspension as taught by with a reasonable expectation of success. An artisan would be motivated to utilize this recombinant protein/recombinant collagen type I peptides are well known in the art as reliable, predictable and chemically defined source of purified human collagens that is free of animal components (Yang et al. Abstract). Additionally the recombinant collagen would be a known equivalent for the soluble rat tail collagen of Wang et al. when utilized in the culture methods described. 
Therefore the invention at the time of the effective filing date would have been obvious to one of ordinary skill in the art. 


Claims 25, 27-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (supra) in view of Sauer (supra) as applied to claims 1-4, 8, 10, 15 and 58 above, and in further view of Saliem et al. (2012. World J Hepatol 4(5): 176-183; previously cited) and Mallanna et al. (2014. Curr Protoc Stem Cell Biol. 26: 1-15; previously cited) 
As discussed in the above 103 rejection, Wang and Sauer make obvious a method of producing microtissue via culturing iPSC derived hepatocytes in a cell suspension comprising collagen solution wherein the collagen is dissolved into the suspension to form a gel.
However, regarding claims 25 and 27-30, these references do not teach that the cell suspension of PSC-derived hepatocytes is obtained via thawing cryopreserved PSC-hepatocytes, culturing the PSC-derived hepatocytes in a 2D culture and then dissociating said PSC-hepatocytes  with a cell detachment reagent. 
Saliem et al. teaches a xeno-free cryopreservation method for hepatocytes and states that the need for cryopreserved hepatocytes is increasing for both clinical and research purposes (p. 176) The method comprises a novel cryoprotectant solution that is xeno-free and comprises permeating and non-permeating cryoprotectants and contacting it with primary hepatocytes (p. 181). 
It would have been obvious to one of ordinary skill in the art to utilize the cryopreserved hepatocytes of Saliem et al. in the method of Wang and Sauer with a reasonable expectation of success.  An artisan would be motivated to cryopreserve hepatocytes as it makes them available for hepatocyte transplantation via being able to ship them between laboratories and hospitals (Saliem et al., p. 177). Thus one would be motivated to utilized the cryopreserved PSC-derived hepatocytes as they are readily available for cell culture in the claimed method and once thawed can be readily used in a cell culture. 
However, Saliem, Wang and Sauer do not teach culturing the PSC-derived hepatocytes in a 2D culture on an adhesive surface wherein the surface is a matrix with one or more ECM proteins and then dissociating said PSC-hepatocytes with a cell detachment reagent. 
Mallanna et al. teaches a method of culturing pluripotent stem cells in a 2D culture in the presence of Matrigel (i.e. adhesive surface is a matrix with ECM protein; claims 27-30) or E-cad-Fc and then are dissociated utilizing DPBS and EDTA and in some cases, additionally Accutase (i.e. cell detachment reagents). These cells were then differentiated into hepatocytes (p. 3).
It would have been obvious to one of ordinary skill in the art to utilize the method of Saliem, Wang and Sauer comprising cryopreserved iPSC-derived hepatocytes and culturing them in 2D culture conditions as taught by Mallanna et al. with a reasonable expectation of success to obtain a cell suspension of PSC derived hepatocytes. An artisan would be motivated to combine the method of Mallanna et al. with the method of Wang and Sauer as the method of Mallanna et al. is a known method of 2D culture comprising Matrigel in order to efficiently obtain hepatocytes from iPSCs (Mallanna; Abstract).
Regarding claims 32-33, Wang and Sauer do not teach that the PSC-derived hepatocytes are not dissociated into essentially single cells and that the dissociation does not disruption clusters of cells. 
Mallanna et al. teaches that the utilization of DPBS and EDTA and additionally, Acutase dissociate the cells into small clusters and not single cells (p. 2-3). 
It would have been obvious to one of ordinary skill in the art to utilize the method of Saliem, Wang and Sauer comprising cryopreserved iPSC-derived hepatocytes and culturing them in 2D culture conditions as taught by Mallana et al. and additionally dissociate the cells into small clusters and not single cells as taught by Mallana et al. with a reasonable expectation of success. An artisan would be motivated to utilize Mallana et al.’s method wherein cells are dissociated into small clusters as it is a known method to efficiently generate cells with hepatocyte characteristics from iPSCs (Mallanna et al.; Abstract).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (supra) in view of Saliem et al. (supra), and Mallanna et al. (supra), as applied to claims 25, 27-30, 32 and 33 above, and in further view of Kamiya et al. (2001. FEBS Letters 492 (2001) 90-94; previously cited).
As discussed in the above 103 rejection, Wang and Sauer make obvious a method of producing microtissue via culturing embryonic stem cell (pluripotent stem cells) derived hepatocytes in a cell suspension comprising collagen solution wherein the collagen is dissolved into the suspension to form a gel.  In combination with Wang  and the other references described in the 103 rejection above, Saliem and Mallanna et al.provide teachings to make obvious a method of thawing cryopreserved hepatocytes, culturing the cells in a 2D culture and dissociating the cells with a detachment agent.
Regarding claim 26, none of these references teach culturing in a 2D cell culture in the presence of Oncostatin M.
Kamiya et al. teaches that a method of culturing cells comprising Oncostatin M results in the maturation of hepatocytes via distinct pathways (Abstract, p. 90). Oncostatin M is a paracrine factor produced by hematopoietic cells and plays an important role in hepatic maturation during the mid- to late-fetal stages (p. 97).
It would be obvious to one of ordinary skill in the art to utilize Oncostatin M as taught by Kamiya et al. in the 2D culture of pluripotent derived hepatocytes as taught by Wang, Soto-Gutierrez, Ivanov et al.,.,  Saliem et al., Mallanna et al. and Bajpai et al. with a reasonable expectation of success. An artisan would be motivated to utilize Oncostatin M in a 2D culture wherein the pluripotent stem cell derived hepatocytes are dissociated and then utilized in a 3D culture that aims to create a microtissue because it results in the maturation of hepatocytes from embryonic stages (i.e. pluripotent stages) and controls liver development (Kamiya et al., p. 90, 97).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (supra) in view of Sauer (supra) as applied to claims 1-4, 8, 10, 15 and 58 above, and in further view of Wagner (J. Vis. Exp. (41), e2233; previously cited) and Wagner Appendix (J. Vis. Exp. (41), e2233; Appendix; previously cited)
As discussed in the above 103 rejection, Wang and Sauer make obvious a method of producing microtissue via culturing iPSC derived hepatocytes in a cell suspension comprising collagen solution wherein the collagen is dissolved into the suspension to form a gel.

Regarding claim 57, Wang et al. does not teach that the amount of extracellular matrix protein present in the suspension is 5% to 30%.  
	Wagner et al. teaches that Geltrex is utilized for culturing iPSCs in feeder free cultures (p. 1). Furthermore, Wagner et al. states that different iPSC cell lines may require a different Geltrex solution for optimal cell growth which include dilutions of 1:30 to 1:200 (Wagner Appendix; Section E) which reads on the 5% to 30% limitation. As previously claimed in presently canceled claim 19 and the instant specification, Geltrex is an exemplary extracellular matrix protein for the present invention.
	It would be obvious to one of ordinary skill in the art to modify the concentration of collagen in the method of Wang and Sauer with a reasonable expectation of success. A person of ordinary skill in the art would have been motivated to modify the concentration of collagen in Wang because Wagner et al. teaches that collagen utilized in cell culture of iPSCs is modified in order to obtain optimal cell growth. 
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)). 
The adjustment of particular conventional working conditions (e.g., concentration of matrix protein; collagen) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
	Therefore the invention as a whole would be obvious to one of ordinary skill in the art.




Response to Arguments
Applicant’s arguments filed on 07/29/2021 regarding Ryu as a reference and the newly claimed limitations have been fully considered and the rejections have been modified in light of the newly amended claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           
/TAEYOON KIM/             Primary Examiner, Art Unit 1632